Citation Nr: 1101144	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO. 07-34 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating greater than 10 percent for 
Morton's Neuromas, bilateral, post-operative, 4th-5th toes, 
deviation of great toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from November 1973 through 
November 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), which clarified how the Board should analyze 
claims for posttraumatic stress disorder (PTSD) and other 
acquired psychiatric disorders.  As emphasized in Clemons, though 
a Veteran may only seek service connection for a specific 
diagnosis, the Veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may be reasonably encompassed."  Id.  
Essentially, the United States Court of Appeals for Veterans 
Claims (Court) found that a Veteran does not file a claim to 
receive benefits only for an acquired psychiatric disorder, but 
in fact makes a general claim for whatever mental condition may 
be afflicting the Veteran.  The Board will analyze the Veteran's 
current claim under this framework, based on this ruling and 
appropriate review of the evidence of record.  Thus, the issue 
has been recharacterized, as shown in the case caption above.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a March 2006 statement, the Veteran raised the issues 
of whether service connection is warranted for arthritis, 
gout, and irritable bowel syndrome, and whether she is 
entitled to a total disability rating based upon 
individual unemployability (TDIU).  These issues have yet 
to be adjudicated by the RO.   They are, therefore, 
REFERRED for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that she is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran is seeking to establish service connection for an 
acquired psychiatric disorder, to include PTSD, and also seeking 
an increased disability rating for service-connected bilateral 
Morton's Neuromas.  Additional development is required for both 
issues prior to final adjudication.

The Veteran's available service treatment records were reviewed 
in connection with her mental disorder claim. The Board observes 
that a May 1974 operative report shows that she underwent a 
termination of a first trimester pregnancy "on grounds of mental 
health."  Also, in October 1976, while seeking treatment for a 
sore throat, the Veteran reported that "she has been having 
mental problems" and "wants someone to talk to."  However, a 
review of the available service treatment records  fails to show 
that the in-service mental health records were obtained.  The 
Board notes that inpatient treatment records and mental health 
treatment records are sometimes stored separately from the 
Veteran's other service treatment records. 
38 C.F.R. § 3.159(c)(2) mandates VA to make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  These records include, but are not limited 
to, military records, including service treatment records; 
medical and other records from VA medical facilities; records 
from non-VA facilities providing examination or treatment at VA 
expense; and records from other Federal agencies, such as the 
Social Security Administration.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that further 
efforts to obtain those records would be futile.  Cases in which 
VA may conclude that no further efforts are required include 
those in which the Federal department or agency advises VA that 
the requested records do not exist or the custodian does not have 
them.

The Board finds that because the RO has not yet requested mental 
health service treatment records, despite the notations of in 
service mental health issues, VA has yet to meet the foregoing 
standards. Accordingly, a remand is required.

Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the 
Veteran by obtaining relevant treatment records from VA 
healthcare facilities. The Board notes that the most recent VA 
outpatient treatment records in the claims folder are dated in 
2005, more than five years ago. The Veterans claims must be 
remanded so that the appropriate current treatment records may be 
associated with the claims folder.

As to the Veteran's claim for service connection for a 
psychiatric disorder, the Board notes that the Veteran has yet to 
be afforded a VA mental disorders examination, apart from an 
assessment of her PTSD.  VA's duty to assist includes obtaining 
an examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a claim. 
According to McLendon, in disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualified, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2) (West 
2002), 38 C.F.R. §3.159(c)(4)(i) (2010).  The Court in McLendon 
observed that the third prong, which requires that an indication 
that the claimant's disability or symptoms "may be" associated 
with the established event, is a low threshold.  McLendon, 20 
Vet. App. at 83.

In this case, the nature of the Veteran's psychiatric disorder is 
unclear.  She has claimed service connection for PTSD based upon 
an in-service sexual assault following a sickle cell testing 
clinic, after which she claimed to have become pregnant and 
obtained an abortion.  See February 2005 VA examination report 
and August 2005 statement.  Her service treatment records, 
however, show a 1974 pregnancy termination, but the sickle cell 
clinic was in 1976, two years later. However, the Board observes 
that the Veteran's service treatment records do show that she 
underwent a termination of her pregnancy in May 1974 "on grounds 
of mental health," and that in 1976 she requested treatment due 
to "mental problems" following losing custody of her children 
to her ex-husband.  Thus, there is evidence of an in-service 
incurrence of a psychiatric disorder, or possible aggravation of 
a pre-existing psychiatric disorder.  Since service, there are 
many notations throughout the record of depression, sleep 
disorder, emotional upset and other related issues.  A complete 
medical examination is needed in order to assess the nature of 
her current disability, as well as its etiology.

The Veteran was last afforded a VA examination of her feet in 
December 2005.   Since the previous examination is now five years 
old it is considered remote.  The Board is unable to make an 
accurate assessment of the Veteran's current chronic condition on 
the basis of the evidence of record, and the Veteran should 
therefore be afforded an additional examination.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (duty to assist may include "the 
conduct of a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one").  The Board finds that a current VA 
examination for the Veteran's service-connected bilateral foot 
disability should be conducted.  The examination should consider 
the level to which the Veteran's bilateral foot disability 
interferes with her ability to work and/or causes 
hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1.  The RO/AMC shall obtain all outstanding 
service treatment records, to include any 
separately held mental health treatment 
records.

2.  The RO/AMC shall obtain updated VA 
outpatient treatment records with regard to 
the Veteran's claims, including but not 
limited to records from the Birmingham VAMC 
dating from 2005 to the present.

3.  The RO/AMC shall afford the Veteran a VA 
mental disorders examination to assess the 
nature and etiology of any current 
psychiatric disorder found on examination.  
The examiner should review the claims file in 
association with this examination and cite to 
all relevant facts relied upon in rendering 
an opinion. 

The examiner is requested to identify all 
current diagnoses (to include all psychiatric 
disorders in addition to PTSD), as they 
relates to the Veteran's mental health, and 
offer an opinion as to whether it is at least 
as likely as not (i.e., probability of 50 
percent or greater), that any psychiatric 
disorder found on examination was caused by 
any in service incurrence, or initially 
manifested in service and has continued ever 
since. 

The examiner is also requested to opine as to 
whether it at least as likely as not (i.e., 
probability of 50 percent or greater), that 
the Veteran has a psychiatric disorder that 
existed prior to her entrance into service 
and was aggravated beyond the natural 
progression of the disorder during her period 
of active service.  

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  The RO/AMC shall then afford the Veteran 
a VA examination to assess the current 
severity of her service-connected bilateral 
foot disorder, to include an assessment of 
her Morton's Neuroma.

All symptoms and findings attributable to the 
Veteran's service-connected disability alone 
should be described in detail; the examiner 
in this regard should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
disability.  The examiner should provide an 
opinion as to the extent that pain caused by 
the service-connected bilateral foot 
disability limits the Veteran's functional 
ability.

The examiner should determine the level of 
disability due to the bilateral foot 
condition.  The examiner should indicate 
whether the level of disability is moderate, 
moderately severe, or severe. 

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disability, if any, on the her 
employment and activities of daily life.  A 
complete rationale for any opinion expressed 
shall be provided.

5.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



